The plaintiff, a child of twelve years of age, on the 26th day of August, 1935, was attacked and bitten by a chow dog owned by Grace Cocilovo who was employed and who lived with her mother, the defendant, at 59 Silver Street in New Haven, paying her ten dollars a week board, which included the dog's board and for which the defendant was supposed to keep the dog in restraint when Grace was away.
The defendant was the owner of the property where the dog was kept, and she maintained and kept that home and she was the keeper of this dog, which question was the only issue really contested in the case.
The dog was a rather large and strong dog; he attacked the plaintiff viciously biting him deeply in the back in the region of the right kidney and scratching the back otherwise with his teeth and also biting him deeply at the inner and rear aspect of the right leg a little above the bend of the knee. These bites have left scars upon plaintiff's back and legs which are permanent.
Plaintiff was under the care of a physician and unable to *Page 232 
attend school until November, 1935.
At the time plaintiff was attacked he was not a trespasser nor was he in any way teasing or annoying the dog or committing any tort.
   Judgment may be entered for the plaintiff to recover from the defendant $500.00 damages.